Citation Nr: 1647112	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for postoperative residuals of fracture, right carpal navicular (wrist), with surgical scars and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Drummer

INTRODUCTION

The Veteran served on active duty in the United States Army during the Vietnam Era and Peacetime from May 1971 to April 1974 and from June 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In January 2015, the Board remanded this case for further development.  That development is now complete and the case returns to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a fracture of the right carpal navicular with degenerative changes is manifested by pain and limited motion, but no evidence of ankylosis.   

2.  The Veteran's right wrist surgical scar(s) are painful. 


CONCLUSIONS OF LAW

1. The criteria for rating in excess of 10 percent for postoperative residuals of a fracture of the right carpal navicular with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2015).

2.  The criteria for a separate 10 percent rating, but not higher, for surgical scars of the right wrist are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied by means of a letter dated October 2009.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Concerning the duty to assist, the Veteran's VA treatment records and lay statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).  Efforts were undertaken to obtain his disability records from the Social Security Administration (SSA); however, SSA reported that these records had been destroyed.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, further efforts to obtain any potentially outstanding records are not warranted.

Further, VA examinations were performed in November 2009, August 2012, February 2014, and February 2015.  These examinations and opinions include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no indication that there has been a material change in the severity of the Veteran's right wrist disability and associated symptomatology since he was last examined in February 2015.  See 38 C.F.R. § 3.327(a) ; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is not necessary to decide this claim because the Veteran is in receipt of the maximum rating available for limitation of motion of the wrist.  Cf. Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Accordingly, further examination or opinion is not warranted.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015); see generally, 38 C.F.R. § Part 4 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), (noting that "the relevant temporal focus" is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2015); see also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40  in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  See 38 C.F.R. § 4.45 (2015). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant); see 38 C.F.R. § 4.3 (2015) (providing that all reasonable doubt regarding the degree of disability will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under 38 C.F.R. § 4.71a (2015), DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Ratings based on X-ray findings of arthritis will not be combined with ratings based on limitation of motion.  Id., NOTE (1).

Under 38 C.F.R. § 4.71a, DC 5215, which pertains to limitation of motion of the wrist, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  A 10 percent rating may also be assigned when palmar flexion is limited in line with forearm.  Id.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  The Board notes that separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  See 38 C.F.R. § 4.71, PLATE I (2015). 

As noted above, the Veteran was afforded VA examinations of his right wrist in November 2009, August 2012, February 2014, and February 2015.  Each of these examinations showed pain and limited motion of his right wrist.  The August 2012, February 2014, and February 2015 VA examiners specifically noted that there was no ankylosis of the Veteran's right wrist.  

Here, the Veteran is already in receipt of a 10 percent disability rating under DC 5215, which is the maximum rating that may be assigned for the wrist based on limitation of motion.  No higher rating is available under DC 5215.  Thus, consideration of the DeLuca criteria, including whether there is additional limitation during flare-ups, is not warranted.  See Johnston v. Brown, 10 Vet. App. at 85.  Further, the VA examination reports show that the Veteran has not had ankylosis of his right wrist, and he has not stated and there is no evidence suggesting that ankylosis has occurred at any time.  Accordingly, a higher rating is not warranted under DC 5214 for ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214. 

Separate ratings for distinct disabilities resulting from the same injury or disease can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see 38 C.F.R. § 4.14 (2015) (recognizing that disability from distinct injuries or diseases may overlap).  The evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.  The Veteran testified in September 2014 that he has some impairment of his fingers.  On VA examination in February 2015, the examiner noted that the Veteran had gout arthropathy with associated thumb basal joint arthritis and carpal tunnel syndrome, as well as degenerative joint disease in multiple joints, including both hands and wrists.  However, the examiner stated that these disabilities were not caused by or permanently aggravated by the Veteran's service-connected right wrist disorder.  Therefore, separate ratings are not warranted for these additional disabilities, as they are not manifestations of the Veteran's service-connected right wrist disorder.  

However, the Veteran has been shown to have associated surgical scars of his right wrist.  On VA examination in November 2009, he stated that he had pain directly over his scar.  While the scar(s) were reported not to be painful on the subsequent VA examinations in August 2012, February 2014, and February 2015, the Veteran testified in September 2014 that his scar gets irritated by his watch and shirt sleeve, and becomes painful.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate, 10 percent rating is warranted for his surgical scars of the right wrist.  See 38 C.F.R. § 4.118, DC 7804.  However, a rating in excess of 10 percent is not warranted, as the scars have not been shown to involve an area of at least 12 square inches but less than 72 square inches, and no more than two scars are involved.  Rather, VA examination in February 2015 showed that the Veteran had two surgical scars measuring 6 cm. x 0.2 cm. and 1cm. x 0.1 cm., respectively  See 38 C.F.R. § 4.118, DCs 7801, 7804.  

Referral of the Veteran's right wrist disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's right wrist disorder is manifested by pain and limited motion, as well as painful scars, which is contemplated by DCs 5003 (arthritis), 5215 (limitation of motion of the wrist), and by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate pain, weakness, instability, fatigability, and incoordination of the joint, and by DC 7804 which contemplates unstable or painful scars.  The fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms or examples of functional impairment are specifically described in DC 5215 which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that a wide range of symptomatology and functional impairment is assumed, and that the evaluation is based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Moreover, already noted, sections 4.40 and 4.45 also show that symptoms such as pain, fatigability, incoordination, and weakness are contemplated by the rating criteria, including in terms of how they affect daily functioning.  See DeLuca, 8 Vet. App. at 206-07.

Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for functional impairment. See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, no examiner or treating clinician has indicated that the Veteran's right wrist disorder is exceptional or unusual, and his reported symptoms and functional impairment are not otherwise so severe or unusual as to bring them outside the range of the schedular criteria.  For example, difficulty working with hand tools (as a mechanic) does not on its face appear unusual when arthritis affects the wrist.  Accordingly, the first step of the inquiry is not satisfied.  In light of this finding, whether "related factors" are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer this case for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).

The Board has also considered whether there is any evidence or assertion of unemployability related to the Veteran's right wrist disorder during the pendency of this appeal.  Here, the Veteran's only service-connected disability is his right wrist disorder with scars.  He worked as a diesel mechanic and ranch hand until approximately 2013 and has been and unemployed since that time.  He testified in September 2014 that as a heavy iron mechanic "it's pretty hard not to, to be able to work with one hand."  However, he also indicated that he was awarded Social Security Administration (SSA) benefits because his back broke and that the SSA benefits were not based upon his right wrist "at all."  On VA examination in February 2015, he reported that he had been deemed disabled two years ago as a result of "widespread arthritis."  The medical evidence of record also shows significant impairment of his left wrist/upper extremity, which is his major extremity.  Thus, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected right wrist disorder has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In sum, the preponderance of the evidence weighs against a rating higher than 10 percent for the Veteran's postoperative residuals of a fracture of the right carpal navicular with degenerative changes under DC 5215.  However, a separate 10 percent rating, but not higher, is warranted under DC 7804 for his right wrist surgical scars.  See 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an increased rating in excess of 10 percent for postoperative residuals of fracture, right carpal navicular, with degenerative changes is denied.

Entitlement to a separate, 10 percent rating, but not higher, for surgical scars of the right wrist is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


